Detailed Action
	This action is responsive to an original application filed on 1/11/2021 with acknowledgement that this application is a 371 of PCT/EP2019/068447 and claims a priority date of 7/13/2018 to foreign application EP18183510.9.
	Claims 11-23 are currently pending.  Claim 11 is an independent claim.  Claims 1-10 and 24-25 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Response to Amendment
The response filed on June 21, 2022 is acknowledged.  Three pages of amended claims were received on 6/21/2022.  Claims 11 and 17 have been amended.  The amended claims are reviewed and Claim 17 is no longer objected to.
Claim Objections
Claims 11 and 18 are objected to because of the following informalities: 
In Claim 11 Page 1 Line 13, “the dispersed aerosol;” should be revised to “the dispersed aerosol; and” to ensure proper grammar.
In Claim 11 Page 1 Line 10, “the bottom end” should be revised to “a bottom end” to ensure proper antecedent basis.
In Claim 11 Page 1 Line 20, “the inner side of the bottom floor” should be revised to “an inner side of the bottom floor” to ensure proper antecedent basis.
In Claim 11 Page 2 Line 7, “the bottom protrusion” should be revised to “the cylindrical bottom protrusion” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 11 Page 1 Line 6, “a predetermined space (34)” should be revised to a “a first predetermined space (34)”, in Claim 11 Page 1 Line 7, “a predetermined space (11)” should be revised to “a second predetermined space (11)”, and in Claim 18 Page 3 Line 6, “the predetermined space (34)” should be revised to “the first predetermined space (34)” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite because Claim 18 Page 3 Lines 4-6 state “the opening (7) for releasing the dispersed aerosol is arranged at a top of the upper housing” and it is not clear if “a top of the upper housing” is the same as “a top wall (32) of the upper housing” from Claim 11 (Page 1 Lines 5-6) from which Claim 18 depends or if it is something else.  For the purpose of examination, Claim 18 Page 3 Lines 4-6 will be interpreted to state “the opening (7) for releasing the dispersed aerosol is arranged at the top wall of the upper housing”.
Claim 23 is indefinite because Claim 23 Page 3 Lines 18-19 state “a top of the support frame (15) is lower than a top of the float” and it is not clear if “a top of the float” is the same as “a top end of the float” from Claim 11 (Page 2 Line 9) from which Claim 23 depends or if it is something else.  For the purpose of examination, Claim 23 Page 3 Lines 18-19 will be interpreted to state “a top of the support frame (15) is lower than the top end of the float”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,580,249 to Takaoka (“Takaoka”) in view of US Patent 5,503,139 to McMahon et al. (“McMahon”).
As to Claim 11, Takaoka discloses a device for releasing an aerosol (See Fig. 1 “aerosol nebulizer”), comprising: 
a cylindrical upper housing (See Annotated Fig. 1, the cylindrical upper housing includes #12, #17, #21, and #50 “tubular cap”, which has a cylindrical rim #51 and a cylindrical coupling member #45) with:
5a cylindrical top protrusion (Fig. 1 #52 “central tubular member”) which extends downwards from a top wall of the upper housing (See Fig. 1,  #12 forms a top wall of the housing.  Merriam Webster defines wall as “a material layer enclosing space” thus for the purpose of examination #12 can be considered a top wall.) so that a predetermined space is formed between a circumferential inner side of the upper housing and an outer side of the cylindrical top protrusion (See Annotated Fig. 1), 
10wherein the upper housing comprises at least one opening (See Annotated Fig. 1) for releasing the dispersed aerosol (See Col. 2 Lines 17-21); 
a cylindrical lower housing (See Annotated Fig. 1, the lower housing is cylindrical in shape with a tapered section) with a bottom floor (See Annotated Fig. 1), further including:
a bottom opening (See Annotated Fig. 1) in the bottom floor of the lower housing;
a cylindrical bottom protrusion (Fig. 2 #38 “tube”) enclosing the bottom opening and protruding 15upwards so that a predetermined space is provided between an inner side of the lower housing) and an outer side of the cylindrical bottom protrusion forming a reservoir for the aerosol (See Annotated Fig. 1); 
a support frame (See Annotated Fig. 1, the support frame appears to be a disk) fixedly connected to the inner side of the bottom  floor and/or a side of the lower housing (See Annotated Fig. 1 and Fig. 2, the support frame appears to be fixedly connected to an inner side of the bottom floor and a side of the lower housing by #33); and 
20a float (See Annotated Fig. 1, the shown float appears to be floating in a liquid) that covers the cylindrical bottom protrusion (See Annotated Fig. 1), wherein an inner circumferential shape of the float matches an outer shape of the cylindrical bottom protrusion (See Annotated Fig. 1 and Fig. 2, an inner circumferential shape of the float appears to match an outer shape of the cylindrical bottom protrusion) and wherein the float is supported by the support frame so that a distance C (See Annotated Fig. 2) between the cylindrical bottom protrusion and the float is the same over a whole circumference of the cylindrical bottom protrusion (See Annotated Fig. 2, the distance C appears to be the same over a whole circumference of the cylindrical bottom protrusion.), wherein an upper portion of the cylindrical bottom protrusion and an upper portion of the float are tapered (See Annotated Fig. 2, an outer surface of an upper portion of the cylindrical bottom protrusion is tapered and an inner surface of an upper portion of the float is tapered), 
characterized in that an inner surface of the float and an outer surface of the bottom protrusion are diverging (See Annotated Fig. 2 showing diverging surfaces, an inner straight surface of the float and an outer tapered surface of the bottom protrusion are diverging such that they do not follow a an entirely shared path) so that a distance T from a top end of the cylindrical bottom protrusion to an inner side of a top end of the float (See Annotated Fig. 2) is great than the respective distance C resulting in a room (See Annotated Fig. 2, T is larger than C).  
Regarding Claim 11, Takaoka does not disclose wherein the cylindrical top protrusion comprises a protruding structure protruding downwards from the bottom end of the cylindrical top protrusion (See Annotated Figs. 1 and 2, a protruding structure is provided on the float but not on the cylindrical top protrusion).STOLMAR 21 PCT US
However, McMahon discloses a device (Fig. 1 #10 “nebulizer”) for releasing an aerosol (Col. 4 Lines 14-15), comprising: 
a cylindrical upper housing (See Annotated Fig. 3, the upper housing is cylindrical in shape with a tapered cylindrical section) with:
5a cylindrical top protrusion (See Annotated Fig. 3) which extends downwards from a top wall so that a predetermined space (See Annotated Fig. 3) is formed between a circumferential inner side of the upper housing (See Annotated Fig. 3) and an outer side of the cylindrical top protrusion (See Annotated Fig. 3), 
wherein the cylindrical top protrusion comprises a protruding structure (Fig. 3 #108 “adaptor diffuser”) protruding downwards from the bottom end of the top protrusion (See Annotated Fig. 3), and 10wherein the upper housing comprises at least one opening (Fig. 3 #66 “aerosol outlet”) for releasing the dispersed aerosol; 
a cylindrical lower housing (See Annotated Fig. 3, the lower housing is cylindrical in shape with a tapered cylindrical section) with a bottom floor (Fig. 3 #20 “bottom wall”), further including:
a bottom opening (See Annotated Fig. 3) in the bottom floor of the lower housing;
a cylindrical bottom protrusion (Fig. 3 #24 “gas jet”) enclosing the bottom opening and protruding 15upwards so that a predetermined space (See Annotated Fig. 3) is provided between an inner side of the lower housing (See Annotated Fig. 3) and an outer side of the cylindrical bottom protrusion (See Annotated Fig. 3) forming a reservoir (Fig. 3 #21 “liquid reservoir”) for the aerosol; 
a support frame (Fig. 3 #63 “spacers”) fixedly connected to the inner side of the bottom  floor and/or a side of the lower housing (See Annotated Fig. 3, the spacers are fixedly connected to an inner side of the bottom floor of the lower housing); and 
20a float (#46 “spray nozzle”, which can be seen in Annotated Fig. 3 floating in a liquid) that covers the cylindrical bottom protrusion (See Annotated Fig. 3), wherein an inner circumferential shape of the float matches an outer shape of the cylindrical bottom protrusion (See Annotated Fig. 3, an inner circumferential shape of the float appears to match an outer shape of the cylindrical bottom protrusion) and wherein the float is supported by the support frame (See Annotated Fig. 3-Detail), wherein an upper portion of the cylindrical bottom protrusion and an upper portion of the float are tapered (See Annotated Fig. 3-Detail).  STOLMAR 21 PCT US 
Takaoka discloses a protruding structure that is provided on the float rather than the cylindrical top protrusion (See Takaoka Annotated Fig. 1).  The protruding structure of Takaoka is used to break up a stream of fluid emerging from the cylindrical bottom protrusion of Takaoka into a plurality of small streams which causes rapid nebulization of aerosol within the cylindrical lower housing of Takaoka (See Takaoka Col. 2 Lines 1-12).  Furthermore, McMahon discloses a similar protruding structure that is provided on the cylindrical top protrusion of McMahon (See McMahon Annotated Fig. 1).  The protruding structure of McMahon is also used to break up streams of fluid emerging from the cylindrical bottom protrusion of McMahon which nebulizes aerosol within the cylindrical lower housing of McMahon (See McMahon Col. 4 Lines 58-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takaoka such the cylindrical top protrusion comprises a protruding structure protruding downwards from the bottom end of the cylindrical top protrusion rather than the protruding structure being on the float, as taught by McMahon, as doing so would utilize simple substitution of one known element for another to obtain the predictable result of producing aerosol of a desired particle size (See McMahon Col. 4 Lines 30-40).  Making such a modification would result in the protruding structure having the same function while changing the distance that a fluid stream emerging from the cylindrical bottom protrusion travels before being broken up into smaller fluid streams and thus only impacting a target size of aerosol droplets produced by the device for a particular application (See McMahon Col. 5 Lines 38-45). 
As to Claim 12, in reference to the device of Takaoka in view of McMahon as applied to Claim 11 above, Takaoka further discloses wherein the lower housing or the 5upper housing comprises a side channel for introducing the aerosol into the reservoir (See Annotated Fig. 1, the upper housing comprises #12 which has side channel #22.  Per Col. 1 Lines 46-54 the side channel #22 brings oxygen into the reservoir via tube #30 thus the side channel #22 is used for introducing aerosol into the reservoir by bringing gas to the reservoir.).
Regarding Claims 13-15, in reference to the device of Takaoka in view of McMahon as applied to Claim 11 above, McMahon does not disclose wherein a distance d (See Annotated Fig. 3) between a lower end of the protruding structure and the top end of the float is 3-6 mm, 4.5-5.5 mm, or 5 mm (See Col. 5 Lines 39-40, the distance d is less than 3mm).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of McMahon such that the distance d between the lower end of the protruding structure and the top end of the float be any distance, including 5 mm (which is in the range of 3-6 mm and is also in the range of 4.5-5.5 mm), because the distance d is a result effective variable such that changing the distance d to a specific value would yield the predictable result of generating aerosol at a desired particle size (See Col. 5 Lines 40-42). 
As to Claim 16, in reference to the device of Takaoka in view of McMahon as applied to Claim 11 above, McMahon further discloses wherein the protruding structure is 15rounded or chamfered at an end directed downwards (See Annotated Fig. 3, #108 is rounded at an end directed downwards).
As to Claim 17, in reference to the device of Takaoka in view of McMahon as applied to Claim 11 above, Takaoka further discloses wherein a floor of the lower housing (See Annotated Fig. 1) is inclined so that a liquid (See Annotated Fig. 1) in the reservoir flows towards a centre of the lower housing (See Annotated Fig. 1, the bottom floor of the lower housing is inclined towards a center of the device).
As to Claim 18, in reference to the device of Takaoka in view of McMahon as applied to Claim 11 above, Takaoka further discloses wherein the opening for releasing the dispersed aerosol is arranged at a top of the upper housing above the predetermined space (See Annotated Fig. 1).
As to Claim 23, in reference to the device of Takaoka in view of McMahon as applied to Claim 11 above, Takaoka further discloses wherein a top of the support frame is lower than a top of the float (See Annotated Fig. 1).  

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of McMahon and US Patent 9,566,211 to Brunner et al. (“Brunner”).
As to Claim 19, in reference to the device of Takaoka in view of McMahon as applied to Claim 11 above, Takaoka does not disclose wherein the float comprises a nozzle opening that is formed tapered downwards (See Annotated Fig. 2, the nozzle opening is tapered upwards).
However, Brunner discloses a device for releasing an aerosol (Fig. 1 #10 “mist bath device”), comprising a cylindrical upper housing (Fig. 6 #47 “upper part) comprising a protruding structure (Fig. 6 #64 “deflection device”), a cylindrical lower housing (Fig. 6 #48 lower part”) including a cylindrical bottom protrusion (Fig. 6 #58 “inner shell”) and a float (Fig. 6 #57 “outer shell”) that covers the cylindrical bottom protrusion (See Fig. 6), wherein the float comprises a nozzle opening (Fig. 7 #62 “opening”) that is formed tapered downwards (See Fig. 7, Col. 9 Lines 37-38).
Therefore, it would it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takaoka in view of McMahon to have the float comprise a nozzle opening that is tapered downwards, as taught by Brunner, for the purpose of expelling fluid particles out of the nozzle opening at a desired angle towards a surface of the protruding structure and out of the device (Col. 9 Lines 52-61).
As to Claim 20, in reference to the device of Takaoka in view of McMahon and Brunner as applied to Claim 19 above, Brunner further discloses wherein the sidewalls of the nozzle opening form an angle with the longitudinal axis of the device of 30°-34° (See Fig. 7, Col. 9 Lines 37-38).
As to Claim 21, in reference to the device of Takaoka in view of McMahon and Brunner as applied to Claim 20 above, Brunner further discloses wherein the sidewalls of the nozzle opening form an angle with the longitudinal axis of the device of 31°-33° (See Fig. 7, Col. 9 Lines 37-38).
As to Claim 22, in reference to the device of Takaoka in view of McMahon and Brunner modified by as applied to Claim 21 above, Brunner further discloses wherein the sidewalls of the nozzle opening form an angle with the longitudinal axis of the device of 32° (See Fig. 7, Col. 9 Lines 37-38).

    PNG
    media_image1.png
    830
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    437
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1099
    1124
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1102
    1296
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claims 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 5,062,419 to Rider discloses a device for releasing an aerosol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752
July 11, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752